Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 30, 2018

                                       No. 04-18-00608-CV

                  IN THE INTEREST OF J.M.S. AND A.S.A, CHILDREN,

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-01788
                           Honorable Richard Garcia, Judge Presiding


                                          ORDER
         This is a parental rights termination case. After Appellant filed a notice of appeal, the
district clerk and court reporter filed their records, and we set the due date for Appellant’s brief.
Thereafter, the trial court signed a final order, but the clerk’s record does not contain the final
order. The appellate record is not complete.
       On October 22, 2018, Appellant asked the district clerk to file a supplemental clerk’s
record and the court reporter to file a supplemental reporter’s record. Appellant also filed a
motion for extension of time to file Appellant’s brief.
       A supplemental clerk’s record was filed on October 23, 2018.
        We WITHDRAW the October 15, 2018 due date for Appellant’s brief. Appellant’s brief
will be due twenty days after the appellate record is complete—after the supplemental reporter’s
record is filed. See TEX. R. APP. P. 38.6(a).
       The supplemental reporter’s record is due within TEN DAYS of the date of this order.
       Appellant’s motion for extension of time to file the brief is MOOT.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court